Citation Nr: 1755370	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-04 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for patellofemoral pain syndrome of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for patellofemoral pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from May 1994 to October 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied a disability rating in excess of 10 percent for left patellofemoral pain syndrome, and granted a 10 percent rating in for right patellofemoral pain syndrome effective February 1, 2009.  

In August 2013, the Board remanded these claims for additional development.  In May 2016, the Board denied the claims for higher disability ratings.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In February 2017, the Court issued an Order vacating the May 2016 decision and returning the case to the Board for action consistent with the Joint Motion Remand (JMR).  In April 2017, the Board remanded the claims for development consistent with the JMR directives, which has been completed.


FINDING OF FACT

For the entire appeal period, the Veteran's patellofemoral pain syndrome affecting the bilateral knee are manifested by pain, extension to 0 degrees, and flexion limited to no less than 130 degrees; even functional impairment due to pain, weakness, incoordination, fatigue, or other symptoms.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2017); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 5257-5014 (2017).

2.  The criteria for entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2017); 38 C.F.R. §§ 4.7, 4.71a, DC 5257-5014 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she is entitled to ratings in excess of 10 percent for right and left knee patellofemoral pain syndrome.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the current level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the appeal. 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  The holding in DeLuca clarified that, when evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  

Although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance", in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Veteran is currently in receipt of 10 percent ratings for her patellofemoral pain syndrome affecting each knee under 38 C.F.R. § 4.71a, DC 5257-5014.  A claim for an increased rating was received on February 1, 2009.  Therefore, the relevant rating period is from February 1, 2008, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).  

Under 38 C.F.R. § 4.71a, DC 5014, osteomalacia will be rated on limitation of motion of affected parts, as arthritis, degenerative.

Under 38 C.F.R. § 4.71a, DC 5003 degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under 38 C.F.R. § 4.71a, DC 5259, a 10 percent rating is assigned for symptomatic removal of semilunar cartilage.

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is warranted for flexion of the knee limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent rating is warranted for extension of the knee limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

If a veteran does not have limitation of motion of the knee meeting the criteria for a compensable rating under DC 5260 or 5261, a separate rating could be assigned if there was evidence of full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The provisions of 38 C.F.R. § 4.59 (2017), which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate ratings may be awarded under DCs 5257, 5260, and 5261.  See VAOPGCPREC 9-2004.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In adjudicating a claim, the competence and credibility of the Veteran and other lay witnesses must be considered.  See Buchanan, 451 F.3d 1331; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he or she observes or experiences.  For example, the Veteran is competent to report that he or she experiences certain symptoms, such as pain, or that he or she fell.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

In February 2009, the Veteran was afforded a VA medical examination to assess her knee disabilities.  The Veteran reported that her bilateral knee pain was exacerbated by leg extension exercises and stair-climbing.  She did not use any assistive devices for her knees.  The Veteran exercised via stationary bicycling, and engaged in strength training exercises such as leg presses.  She denied any knee pain that restricted her usual activity or occupation.  Upon examination, the examiner observed the Veteran's knees were negative for warmth, tenderness, swelling, or bilateral erythema.  Range of motion testing indicated flexion in the left knee up to 140 degrees and normal extension to 0 degrees.  There was no objective evidence of pain with active movement and no evidence of pain, weakness, fatigability, or lack of coordination with repetitive movement of her right knee.  She complained of pain with active movement of her left knee, which did not result in functional limitation of movement.  Crepitus was present in both knees with squatting.  Varus and valgus tests were negative, as were anterior and posterior Drawer tests.  X-rays of her knees were negative.

In a May 2009 statement, the Veteran averred that her condition had worsened since her VA examination.  She explained that she experienced pain more in both knees, but the most pain in her left knee, and that her knees constantly "popped."  The Veteran was scheduled for a September 2013 VA examination; however, she failed to appear for the examination without good cause for her absence.

In a February 2017 JMR, the 2009 examination was found inadequate because the examiner did not test the Veteran's range of motion for pain on weightbearing as required under Correia v. McDonald, 28 Vet. App. 158 (2016).

In April 2017, the Veteran was afforded another VA examination.  She reported her knee pain worsened when she applied pressure and when she went down the stairs.  She reported functional loss or impairment as difficulty jogging, descending down stairs, and performing strenuous activities for a prolonged period of time.  Range of motion testing indicated flexion in both knees up to 140 degrees, and normal extension to 0 degrees.  No pain was exhibited at the examination.  There was no pain with weight bearing and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissues.  There was no objective evidence of crepitus.  The Veteran was able to complete repetitive-using testing with at least three repetitions without additional loss of function.  Muscle strength of both knees was normal and no muscle atrophy or ankylosis was found.  Stability tests were all normal.  Imaging studies were conducted and no degenerative or traumatic arthritis was found.  There was minimal anterior patellar enthesopyte on both knees, otherwise the X-rays were unremarkable.

In October 2017, the Veteran was afforded another examination where she complained of progressive pain, stiffness, and weakness.  She reported moderate daily symptoms with limited relief with current treatments.  She reported flare-ups, described as weekly severe pain, stiffness, and weakness.  Her functional loss or impairment included: limited prolonged walking/standing/sitting; squats; stairs; jogging; jumping; and lifting/carrying.  Range of motion testing indicated flexion in both knees up to 130 degrees, and normal extension to 0 degrees.  The limited range of motion did not contribute to functional loss and no pain was noted during passive and active range of motion, and upon weight bearing and non-weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions without any additional functional loss.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  This was described as mild tenderness to palpation quad tendon insertion and sub-patellar on both knees.  The examiner opined that pain, weakness, fatigability or incoordination would not significantly limit functional ability with repeated use over a period of time.  Muscle strength testing was normal and the Veteran had no muscle atrophy or ankylosis.  Joint stability tests were all normal; recurrent subluxation was not shown.  Imaging studies found no degenerative or traumatic arthritis in either knee.  

In an addendum, the examiner provided a retrospective opinion as to range of motion of the knees from the 2009 knee examination in active motion, passive motion, in weight bearing, and non weight bearing.  He opined that it is reasonable to assume that her findings on her 2009 exam are similar to her findings on today's examination, given veteran's relatively mild current and previous objective findings.

Additional treatment records from San Diego VA Medical Center were obtained pursuant to the Board's recent remand.  The records reflect no treatment for her knee disabilities.   

Based on the evidence, the Board finds that ratings in excess of 10 percent for chondromalacia of the left and right knees are not warranted.  

Both knees are currently rated under DCs 5257-5014.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27.  The current hyphenated diagnostic code (DC 5257-5014) may be read to indicate that osteomalacia is the service-connected disorder, and it is rated as if the residual condition is lateral instability under DC 5257.  However, both the April 2009 rating decision and January 2010 statement of the case discuss that the Veteran's compensable rating was based on the presence of painful, limited (yet noncompensable) motion.  The rating schedule directs that disabilities rated under DC 5014 will be rated on limitation of motion of the affected part, as degenerative arthritis.  The Veteran is currently in receipt of a 10 percent rating (the highest available rating in this case) under DC 5003 (via DC 5014) for degenerative arthritis with painful motion. 

Although the RO has assigned the current 10 percent ratings under DC 5257-5014 (recurrent subluxation or lateral instability) the evidence does not show any actual or functional subluxation or instability in either knee.  Stability tests were normal at all VA examinations, and instability is not shown or reported otherwise.  Accordingly, as the weight of the evidence is against a finding of moderate or severe right or left knee instability, the Board finds an increase is not warranted under Diagnostic Code 5257.  

Further, the evidence throughout the appeal period shows that extension in both knees was normal and there was no actual or functional limitation of flexion that would warrant assignment of a compensable rating.  Flexion was limited to 130 degrees in both knees at the October 2017 VA examination; however, flexion was normal at both the February 2009 and April 2017 examinations and no pain was noted upon range of motion testing.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45.  Here, repetitive testing generated pain in both knees - at the October 2017 VA examination only- but no additional limitation of motion or functional impairment.  Thus, the weight of the evidence does not reach equipoise that the Veteran's symptoms contributed to functional loss in terms of reduced range of motion.  Therefore, assignments of separate, compensable ratings for limitation of flexion under DCs 5260 or 5261 are not warranted.  As previously acknowledged, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  The current 10 percent ratings (based on painful, limited motion) contemplate functional loss due to pain and other symptoms affecting the left and right knees.  38 C.F.R. §§ 4.59, 4.71a, DC 5010; Lichtenfels, supra; VAOPGCPREC 9-98.

Finally, the remaining DCs 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not for application because there is no evidence of these conditions during the appeal period.

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart, and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period. The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.

In sum, the preponderance of the evidence is against ratings in excess of 10 percent for either the Veteran's service-connected bilateral knees affected by patellofemoral pain syndrome during the appeal period.  Thus, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

There are no additional expressly or reasonably raised issues presented on the record. 


ORDER

An evaluation in excess of 10 percent for patellofemoral pain syndrome of the left knee is denied.

An evaluation in excess of 10 percent for patellofemoral pain syndrome of the right knee is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


